Title: To George Washington from Major General Riedesel, 29 October 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Washington, George


        
          Sir
          Bethlehem [Pa.] Octr 29th 1779
        
        Yesterday Evening I was Honored with Your Excellencys Letter of the 23d of October in Answer to mine sent by Mr Randolph, and Majr General Phillips has communicated to me that part of Your Excellencys Letter to Him, which concerns me—I return Your Excellency my warmest thanks for the share you take in my indisposition and am persuaded whenever my disagreeable Situation can be changed every thing in Your Excellencys power will be done to forward it.
        Your Excellency mentions in Major General Phillips Letter that I might represent the Ill State of my Health to the American Congress, but when I consider that the sole motive which determined me to undertake the very long Journey from Charlotteville to Elizabeth Town was a Letter from Your Excellency to Colonel Bland, the contents of which He communicated to me, I place my whole confidence and dependance entirely on Your Excellency under whose immediate directions I conceive myself to be: These reasons were, also, my inducement to take the Liberty of making a faithfull discription to you of the total change of my Health and am convinced whenever your Excellency may think

proper to make a representation of these Facts to the American Congress, Setting forth the circumstances which I have mentioned, it would have much greater weight, indeed could not fail of success, than any address from an Individual to the American Congress, a Body to whom I am unknown.
        It is through Your Excellencys kind intentions that I am in this Place, and as the very impair’d State of my Health is now known to you I cannot, Sir, doubt your generous Sentiments in procuring me permission to go into New York, at least for the time it may be necessary to reestablish my Health, for which I shall ever deem myself highly obliged to Your Excellency. I have the Honor to be Sir, with the most perfect Personal respect Your Excellencys most obedient and most humble Servant
        
          Riedesel M:G:
        
      